Title: From George Washington to Elias Dayton, 31 March 1783
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters March 31 1783
                        
                        I have received information that Captain Ogden of the Jersey Line has lately been into the City of New
                            York—As I conceive there is a great Military impropriety in such conduct unless he had proper authority for the purpose,
                            and as I am totally unacquainted with any permission he could have had, I must request you will please to order him to the
                            Army immediately, that a public investigation may be made into the matter, unless satisfactory reasons can be given for
                            the unprecedented conduct he has adopted. I am Sir Your Most Obedt Servt
                        
                            P.S. Being informed by the official Proceedings which have come into my hands that Colo. Ogden is not
                                now employed on public business I wish to know the occasion of his absence at a time when another field Officer in the same
                                Regt had leave of absence from the 1st of Janry to the 15th of April.
                        
                    